DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Application filed on 09/03/2020
This application claims a FP date of 09/09/2019
Claims 1, 12 and 17 are independent
Claims 1-20 are pending

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-8, 12-13 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (U.S. Patent Publication Number 2019/0104273 A1).

Regarding Claim 1 Sato discloses a pixel (Fig 2 is a diagram illustrating a unit pixel 121) comprising: 
a photodiode (Fig 2 – photodiode 151); and 
first (Fig 2 – amplification transistor 154) and second transistors (Fig 2 – selection transistor 155) coupled to the photodiode (Fig 2 discloses that both these transistors are coupled to the photodiode 151), 
the first and second transistors being coupled in series (Fig 2 also discloses that the two transistors 154 and 155 are coupled in series), 
(Fig 2 uses the traditional MOSFET symbolic notation where in Fig 2 it is clearly discloses that transistor 154 is a NMOS transistor and transistor 155 is a PMOS transistor).

    PNG
    media_image1.png
    561
    415
    media_image1.png
    Greyscale


Regarding Claim 4 Sato discloses further comprising a third transistor coupling the photodiode to a gate of the first transistor (Fig 2 discloses a transfer transistor 152 that couples the photodiode 151 to the gate of the amplification (first) transistor 154). 

Regarding Claim 5 Sato discloses wherein the third transistor has a same channel type as the first transistor (Fig 2 discloses that the transfer transistor 152 (interpreted as the third transistor) has the same channel type as the amplification (first) transistor 154).

Regarding Claim 6 Sato discloses further comprising a fourth transistor (Fig 2 – reset transistor 153) having a conduction channel extending between a terminal for applying a reference voltage (Fig 2 – voltage Vdd) and an intermediate node (Fig 2 – node 156) coupled to the third transistor and the gate of the first transistor (Fig 2 discloses that the node 156 is between the transfer transistor 152 (interpreted as the third transistor) and the amplification (first) transistor 154).

Regarding Claim 7 Sato discloses wherein the fourth transistor has the same channel type as the first transistor (Fig 2 discloses that the reset transistor 153 (interpreted as the fourth transistor) has the same channel type as the amplification (first) transistor 154).

Regarding Claim 8 Sato discloses wherein the first transistor (Fig 2 - amplification (first) transistor 154) is coupled between a node for applying a reference voltage (Fig 2- Voltage Vdd) and an intermediate node (Fig 2 does not explicitly mark this intermediate node (node between the source of amplification transistor 154 and the drain of selection transistor 155.  Please refer to the figure below with the appropriate marking to indicate this intermediate node), and the second transistor (Fig 2 – selection transistor 155)  is coupled between the intermediate node and an output node of the pixel (Fig 2 does not explicitly mark this node.  Please refer to the figure below with the appropriate marking to indicate this intermediate node.  Saito discloses this ¶0087; “the selection transistor 155 controls the output of the electric signal supplied from the amplification transistor 154 to the vertical signal line.).

Regarding Claim 12, this is an electronic device comprising one pixel that  limitations parallel to claim 1.  Claim 12 is therefore rejected on the same grounds as claim 1.  

Regarding Claim 13 Sato discloses wherein the at least one pixel includes a matrix of pixels configured to be controlled by the control circuit (Sato in Fig 1 discloses the array of pixels that are controlled by the system control unit 111).

Regarding Claim 16, this is an electronic device comprising one pixel that  limitations parallel to claims 4 and 6.  Claim 16 is therefore rejected on the same grounds as claims 4 and 6.  

Regarding Claim 17, this is a method and has limitations parallel to claim 1.  Claim 17 is therefore rejected on the same grounds as claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (U.S. Patent Publication Number 2019/0104273 A1) in view of Mao et al. (U.S. Patent Publication Number 2014/0231622 A1). 

Regarding Claim 2 Sato discloses second transistor, but fails to clearly disclose further comprising a third transistor coupled in parallel with the second transistor, the third transistor being of opposite channel type from the second transistor. 
Instead in a similar endeavor, Mao discloses further comprising a third transistor coupled in parallel with the second transistor, the third transistor being of opposite channel type from the second transistor (In Fig 3 and in ¶0034 - ¶0036, Mao teaches assembly 392 and teaches that depending on the active state of the transistors 380a – 382b, the active and inactive state of a transistor may correspond to a closed switch and an open switch. Since Sato and Mao disclose structure of an active pixel sensor it would be reasonable to combine their teachings and therefore using Mao’s teaching, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to either replace selection transistor disclosed by Sato with transistors 382b and 382a, or connect the 382a and 382b assembly to the select transistor 155 disclosed by Sato.  If the latter option is used, then Mao’s teaching of transistor 382b would be interpreted as the “second transistor” which is of the opposite type of transistor 382a and the transistor 154 (as disclosed by Sato and interpreted as the first transistor) ). 
The suggestion/motivation for doing so would have been to “control conversion gain using alternative circuitry” as disclosed by Mao in ¶0025, ¶0037.
Therefore, it would have been obvious to combine Sato and Mao to obtain the invention as specified in claim 2.

Regarding Claim 3 Sato in view of Mao discloses wherein the second and third transistors configured to be on at the same times (Mao: Mao in ¶0026 - ¶0027 teaches about the different operational mode (first and second) and further teaches that by selectively providing switching the switches can be controlled to be active or inactive).

Regarding Claim 14, this is an electronic device claim and has limitations parallel to claim 2.  Claim 14 is therefore rejected on the same grounds as claim 2.  

Regarding Claim 15, this is an electronic device claim and has limitations parallel to claim 3.  Claim 15 is therefore rejected on the same grounds as claim 3.  

Claims 9-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (U.S. Patent Publication Number 2019/0104273 A1) in view of Park et al. (U.S. Patent Publication Number 2020/0091212 A1). 

Regarding Claim 9 Sato fails to clearly disclose further comprising isolated conductive trenches at least partially laterally enclosing the photodiode. 
Instead in a similar endeavor, Park discloses further comprising isolated conductive trenches at least partially laterally enclosing the photodiode (In ¶0042 Park teaches that for electrical insulation between the photoelectric conversion elements and pixel transistors, isolation regions such as shallow trenches (STI) are formed.  Fig 4A-4D are longitudinal cross-sectional views of a unit pixel.  These views (¶0086) teaches that photodiodes PD formed in a substrate 10, the DTI regions 20 and STI region 30).
Sato and Park are combinable because both are related to imaging device and active pixel sensor. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to isolate the photodiode in DTIs and STIs as taught by Park in the imaging module disclosed by Sato. 
The suggestion/motivation for doing so would have been to “isolate the photodiodes” as disclosed by Park in ¶0042.
Therefore, it would have been obvious to combine Sato and Park to obtain the invention as specified in claim 9.

Regarding Claim 10 Sato in view of Park discloses wherein at least one of isolated conductive trenches extends along at least part of a height of the first and second transistors (Park: Park teaches this in Figs 3-6; Parks teachings for transistor DX1 corresponds to first transistor and SX1 corresponds to transistor SX1.  The conceptual layout of these transistors in the active regions defined by the shallow and deep trenches are disclosed in these figures.).

Regarding Claim 11 Sato fails to clearly disclose comprising a first stage including the photodiode and a second stage including the first and second transistors, the first and second stages being attached to one another. 
Instead in a similar endeavor, Park discloses comprising a first stage including the photodiode and a second stage including the first and second transistors, the first and second stages being attached to one another (In Fig 4A and throughout his disclosure and particularly in ¶0086, Park teaches the different sections of the imaging unit pixel PX.  He teaches that the photodiodes PD is formed in a substrate 10, the DT1 regions 20, the ST1 region 30.  The transistors RZ, DXs and SXs formed on the top surface of the substrate 10 which could be interpreted as a different stage). 
Sato and Park are combinable because both are related to imaging device and active pixel sensor. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to break up the different sections of the pixels into stages as taught by Park in the imaging module disclosed by Sato. 
Park in ¶00042.
Therefore, it would have been obvious to combine Sato and Park to obtain the invention as specified in claim 11.

Regarding Claim 18, this is a methods claim that has limitations parallel to claim 11.  Claim 18 is therefore rejected on the same grounds as claim 11.  

Regarding Claim 19, this is a methods claim that has limitations parallel to claims 9 and 10.  Claim 19 is therefore rejected on the same grounds as claims 9and 10.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (U.S. Patent Publication Number 2019/0104273 A1) in view of Park et al. (U.S. Patent Publication Number 2020/0091212 A1) as applied to claim 19 above and further in view of Chuang et al. (U.S. Patent Publication Number 2014/0264682 A1).

Regarding Claim20 Sato in view of Park fails to clearly disclose wherein some of the cavities are completely filled with conductive material. 
Instead in a similar endeavor, Chuang discloses wherein some of the cavities are completely filled with conductive material (In ¶0017 and in Fig 1, Chuang teaches about conductive plug 110 is formed on the substrate 102.).
Sato, Park and Chuang are combinable because all are related to imaging device and active pixel sensor. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fill the trenches with conductive material as taught by Chuang in the imaging module disclosed by Sato in view of Park. 
The suggestion/motivation for doing so would have been to “form a conductive plug connecting the first interconnection feature to the common conductive feature” as disclosed by Chuang in the Abstract.
Therefore, it would have been obvious to combine Sato, Park and Chuang to obtain the invention as specified in claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        February 25, 2022